DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2.	Applicants’ amendment of claims 1, 8, and 15 in the reply filed on 14 July 2022 is acknowledged.

Terminal Disclaimer
3.	The terminal disclaimer filed on 14 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,038,719 B2, U.S. Patent No. 9,693,784 B2, and U.S. Patent No. 10,786,265 B2has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Regarding claim 7, the recitation “using the peg extending from a medial surface of the implant” (lines 2-3) is vague and confusing (in view of recent amendment of independent claim 1), rendering claim 7 indefinite as to the scope of the invention. Is the “a medial surface of the implant” of claim 7 the same as, or different from, the “the body having a bearing surface, a medial surface” recited in independent claim 1?

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claims 1, 2, 5-7, 10, and 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Hyde, JR. (US PG Pub No. 2002/0138148 A1).
Regarding independent claim 1 and independent claim 15, Hyde, JR. ‘148 discloses a method of treating a patient, comprising the steps of:
identifying a patient having a glenoid surface (Figures 10, 11, 12A, 13A, 13B, 15, and 16);
reaming a cavity into the glenoid surface (Figure 10 and Figure 12B and paragraph [0084]); and
inserting a glenoid implant (80) into the cavity, the glenoid implant having a body (83 + 84 + 99) and a peg (88 and/or 81), the body having a bearing surface (83), a medial surface (medial surface represented by bottom surface 85B + 89, or bottom surface 85B + 89 + 84), and a peripheral edge extending between the bearing surface and the medial surface (peripheral edge 84, or peripheral edge represented by 84 + wall between 84 and 83), such that at least “a portion” of the peripheral edge of the body resides below the adjacent glenoid surface and the portion residing below the adjacent glenoid surface is circumferentially surrounded by cortical bone of the glenoid (Figures 11, 13A, 13B, 15, and 16).
Regarding independent claim 15, the portion residing below the adjacent glenoid surface lies directly adjacent to and is circumferentially surrounded by cortical bone of the glenoid (Figures 11, 13A, 13B, 15, and 16).

    PNG
    media_image1.png
    280
    157
    media_image1.png
    Greyscale

Notice, the claim language does not really define: (i) the particular structure of the “a peripheral edge”, (ii) the particular metes and bounds of the “a peripheral edge” (the recitation “extending between the bearing surface and the medial surface” encompass any portion BETWEEN the bearing surface and the medial surface”, and (iii) the particular spatial disposition of the “at least a portion of a peripheral edge”. Therefore, the “edge” and the “a portion” can be arbitrarily assigned. Notice, the recitation “circumferentially surrounded by cortical bone” does not limit the “edge” or the “a portion” to contact the cortical bone. It only requires the “edge” or the “a portion” to be “circumferentially surrounded” by cortical bone. In other words, the “circumferentially surrounded” could be spatial, without requiring direct contact with cortical bone.
Regarding claim 2, Hyde, JR. ‘148 discloses wherein the reaming a cavity step comprises reaming a circular cavity (as shown in the Figures, and disclosed in [0068] and [0072], Hyde, JR. ‘148 teachers reaming a cavity that is shaped complementary to the implant – i.e., circular).
Regarding claim 5, Hyde, JR. ‘148 discloses additionally comprising the step of securing the implant within the cavity by press fit ([0083]).
Regarding claim 6, Hyde, JR. ‘148 discloses additionally comprising the step of securing the implant within the cavity using a bone screw 86 and/or 87).
Regarding claim 7, Hyde, JR. ‘148 discloses additionally comprising the step of stabilizing the implant within the cavity using the peg extending from a medial surface of the implant (Figures 11, 12A, and 13A – peg 88 and/or 81 extend from medial surface).
Regarding claim 10, Hyde, JR. ‘148 discloses wherein the reaming a cavity step comprises reaming a cavity wholly within the boundary of the native glenoid cavity without destroying the peripheral margin of the glenoid surface (Figures 2K-2R, 5, 7, 10-11, 13A-13B, and 18-19 – there is intact bone left outside the implant region, and the peripheral margin of the glenoid surface is not destroyed - see [0048]). 
Regarding claim 12, Hyde, JR. ‘148 discloses wherein the reaming a cavity step is accomplished while leaving the majority of the inferior capsule intact (Figures 2K-2R, 5, 7, 10-11, 13A-13B, and 18-19 – the majority of the inferior capsule is intact - see [0048]). 
Regarding claim 13, Hyde, JR. ‘148 discloses wherein the reaming a cavity step is accomplished while leaving the peripheral cortex intact (Figures 2K-2R, 5, 7, 10-11, 13A-13B, and 18-19 – the peripheral cortex is intact - see [0048]). 
Regarding claim 14, Hyde, JR. ‘148 discloses wherein the reaming a cavity step is accomplished using a power drill having a 90 degree bend (see annotated Figure 10, below).

    PNG
    media_image2.png
    385
    374
    media_image2.png
    Greyscale
 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyde, JR. (US PG Pub No. 2002/0138148 A1).
Hyde, JR. ‘148 discloses the invention as claimed, except for particularly disclosing wherein the reaming a cavity step comprises reaming an oblong cavity. It would have been obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to modify the glenoid cavity of Hyde, JR. ‘148 to fit the implant whether the implant is circular or oblong since the shape of the cavity is dependent on the shape of the implant. Applicant has failed to state why it is critical that the reamed shape be of a circular or oblong shape since it seems the only design constraint is that the reamed cavity be of the same shape as the implant creating a mated surface that acts as an additional anchor with the peg. This particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.

12.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyde, JR. (US PG Pub No. 2002/0138148 A1) in view of Mikhail (US 5,489,310).
Hyde, JR. ‘148 discloses the invention as claimed, except for particularly disclosing additionally comprising the step of securing the implant within the cavity using bone cement. However, this is already known in the art. For example, Mikhail ‘310 teaches (Figures 9-19) additionally comprising the step of securing a glenoid implant (Figures 17 and 18 - implant 50; Figure 19 - implant 60) within a glenoid cavity using bone cement in order to securely fix the glenoid implant to the glenoid cavity (C6:L49-54; C7:L5-8). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of additionally comprising the step of securing the implant within the cavity using bone cement, as taught by Mikhail ‘310, with the invention of Hyde, JR. ‘148, in order to securely fix the glenoid implant to the glenoid cavity.

13.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyde, JR. (US PG Pub No. 2002/0138148 A1) in view of Arcand (US 6,368,353 B1).
Regarding claim 8, Hyde, JR. ‘148 teaches the method substantially as claimed. Hyde, JR. ‘148 fails to teach a deltopectoral approach.
However, Arcand ‘353 teaches a method of performing a shoulder replacement surgery wherein the shoulder is accessed via a deltapectoral approach (C7:L51-58).
Hyde, JR. ‘148 and Arcand ‘353 are concerned with the same field of endeavor, namely shoulder replacement surgeries.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hyde, JR. ‘148 by incorporating a deltopectoral approach, as taught by Arcand ‘353, in order to employ a well-known surgical technique.

14.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyde, JR. (US PG Pub No. 2002/0138148 A1) in view of Wolf (US PG Pub No. 2001/0047210 A1).
Hyde, JR. ‘148 discloses the invention as claimed, except for particularly disclosing the step of accessing the glenoid via an anterolateral approach. However, this is already known in the art. For example, Wolf ‘210 teaches the step of accessing the glenoid via an anterolateral approach in order to avoid easier and direct glenoid access without posterior capsular releases and vigorous retraction ([0030]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of the step of accessing the glenoid via an anterolateral approach, as taught by Wolf ‘210, with the invention of Hyde, JR. ‘148, in order to avoid easier and direct glenoid access without posterior capsular releases and vigorous retraction.

15.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyde, JR. (US PG Pub No. 2002/0138148 A1) in view of Sharratt (US PG Pub No. 2005/0119531 A1).
Regarding claim 11, Hyde, JR. ‘148 teaches the method substantially as claimed, including accessing the glenoid via an incision. Hyde, JR. ‘148 did not particularly disclose the incision size as no more than 9 cm in length (9 cm = 3.543 inches). 
However, Sharratt ‘531 teaches a method of performing a shoulder replacement surgery wherein the shoulder is accessed through an incision of about 3 inches, i.e., no more than about 9 centimeters ([0020]).
Hyde, JR. ‘148 and Sharratt ‘531 are concerned with the same field of endeavor, namely shoulder replacement surgeries.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hyde, JR. ‘148 by incorporating an incision size as claimed, as taught by Sharratt ‘531, in order to minimize trauma to the patient.

Response to Arguments
16.	Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774